Exhibit 10.7.1

 

PRINCIPAL FINANCIAL GROUP, INC.
2005 DIRECTORS STOCK PLAN

 

ARTICLE I.
PURPOSE

 

The purposes of the “PRINCIPAL FINANCIAL GROUP, INC. 2005 DIRECTORS STOCK PLAN”
(the “Plan”) are to enable the Company to attract, retain and motivate the best
qualified non-employee directors and to enhance a long-term aligning of
interests between the non-employee directors and shareholders of the Company by
granting equity-based awards as provided herein.

 

ARTICLE II.
DEFINITIONS

 

2.1                                 Definitions.    Whenever used herein, the
following terms shall have the respective meanings set forth below:

 

1)                                      “Award” means an Option, an award of
Restricted Stock, an award of Restricted Stock Units, or an Other Stock-Based
Award.

 

2)                                      “Board” means the Board of Directors of
the Company.

 

3)                                      “Code” means the Internal Revenue Code
of 1986, as amended.

 

4)                                      “Common Stock” means the common stock of
the Company, par value $0.01 per share.

 

5)                                      “Committee” means the Nominating and
Governance Committee of the Board or such other committee of the Board as the
Board shall designate from time to time.

 

6)                                      “Company” means Principal Financial
Group, Inc., a Delaware corporation, and any successor thereto.

 

7)                                      “Domestic Partner” means any person
qualifying to be treated as a domestic partner of a Participant under the
applicable policies, if any, of the Company.

 

8)                                      “Fair Market Value” means, on any date,
the price of the last trade, regular way, in the Common Stock on such date on
the New York Stock Exchange or, if at the relevant time, the Common Stock is not
listed to trade on the New York Stock Exchange, on such other recognized
quotation system on which the trading prices of the Common Stock are then quoted
(the “applicable exchange”). In the event that (i) there are no Common Stock
transactions on the applicable exchange on any relevant date, Fair Market Value
for such date shall mean the closing price on the immediately preceding date on
which Common Stock transactions were so reported and (ii) the applicable
exchange adopts a trading policy permitting trades after 5 P.M. Eastern Standard
Time (“EST”), Fair Market Value shall mean the last trade, regular way, reported
on or before 5 P.M. EST (or such earlier or later time as the Committee may
establish from time to time).

 

9)                                      “Family Member” means, as to a
Participant, any (i) child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, mother-in-law, father-in-law, son-in-law or daughter-in-law
(including adoptive relationships), or Domestic Partner of such Participant,
(ii) trusts for the exclusive benefit of one or more such persons and/or the
Participant and (iii) other entity owned solely by one or more such persons
and/or the Participant.

 

10)                                “Net Exercised” shall mean the exercise of an
Option or any portion thereof by the delivery of the greatest number of whole
shares of Common Stock having a Fair Market Value on the date of exercise not in
excess of the difference between the aggregate Fair Market Value of the shares
of Common Stock subject to the Option (or the portion of such Option then being
exercised) and the aggregate exercise price for all such shares of Common Stock
under the Option (or the portion thereof then being exercised), with any
fractional share that would result from such equation to be payable in cash.

 

103

--------------------------------------------------------------------------------


 

11)                                “Option” means the right to purchase one
share of Common Stock at a stated purchase price on the terms specified in
Article V of the Plan. The Options are nonstatutory stock options not intended
to qualify under Section 422 of the Code.

 

12)                                “Other Stock-Based Award” means an award of,
or related to, shares of Common Stock other than an Award of Options, Restricted
Stock or Restricted Stock Units, as granted by the Committee in accordance with
the provisions of Article VII hereof.

 

13)                                “Participant” means a member of the Board who
is not an officer or employee of the Company or any entity controlling,
controlled by, or under common control with the Company, and is not the
beneficial owner of a controlling interest in the voting stock of the Company or
of any entity that holds a controlling interest in the Company’s voting stock.

 

14)                                “Period of Restriction” means the period
specified by the Committee or established pursuant to the Plan during which a
Restricted Stock or Restricted Stock Unit award is subject to forfeiture.

 

15)                                “Plan” means the Principal Financial
Group, Inc. 2005 Directors Stock Plan, as set forth herein and as amended from
time to time.

 

16)                                “Prior Plan” means the Principal Financial
Group Inc. Directors Stock Plan.

 

17)                                “Restricted Stock” means an award of Common
Stock made pursuant to Article VI that is forfeitable by the Participant until
the completion of a specified period of future service as a member of the Board
or until otherwise determined by the Committee or in accordance with the terms
of the Plan.

 

18)                                “Restricted Stock Unit” means a contractual
right awarded pursuant to Article VI that entitles the holder to receive shares
of Common Stock (or the value thereof in cash) upon the completion of a
specified period of future service as a member of the Board or at such other
time or times determined by the Committee or in accordance with the terms of the
Plan.

 

ARTICLE III.
ADMINISTRATION

 

3.1                                 Rules, Interpretation and
Determinations.    The Plan shall be administered by the Committee. The
Committee shall have full authority to interpret and administer the Plan, to
establish, amend and rescind rules for carrying out the Plan, to construe the
respective option agreements and to make all other determinations and to take
all other actions that it deems necessary or advisable for administering the
Plan; provided that, no Committee member may participate in any decision with
respect to such member’s benefits or entitlements under the Plan, unless such
decision applies generally to all non-employee directors. Each determination,
interpretation or other action made or taken by the Committee shall be final and
binding for all purposes and upon all persons.

 

3.2                                 Agents and Expenses.    The Committee may
appoint agents (who may be officers or employees of the Company) to assist in
the administration of the Plan and may grant authority to such persons to
execute agreements or other documents on its behalf. The Committee may employ
such legal counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any such
counsel or consultant and any computation received from any such consultant or
agent. All expenses incurred in the administration of the Plan, including,
without limitation, for the engagement of any counsel, consultant or agent,
shall be paid by the Company.

 

ARTICLE IV.
SHARES ISSUABLE

 

4.1                                 Number of Shares.    Subject to Section 4.3
below, unless the shareholders of the Company approve an increase in such number
by a shareholder vote, the maximum number of shares of Common Stock that may be
made issuable or distributable under the Plan is 500,000. Shares of Common Stock
to be issued under the Plan may consist, in whole or in part, of treasury shares
or authorized but unissued shares not reserved for any other purpose.

 

4.2                                 Canceled, Terminated, or Forfeited
Awards.    Any shares of Common Stock subject to an Award (as determined under
Section 4.1) or any award made or granted under the Prior Plan which for any
reason expires without having been exercised, is canceled or terminated or
otherwise is settled without the issuance of any Common Stock shall again be
available for grant under the Plan. In applying the immediately preceding
sentence, if (i) shares otherwise issuable or issued in respect of, or as part
of, any Award that are withheld to cover taxes shall

 

104

--------------------------------------------------------------------------------


 

not be treated as having been issued under the Plan and (ii) any Options are Net
Exercised, only the net number of shares of Common Stock issued in respect of
such Options shall be deemed issued under the Plan. In addition, shares of
Common Stock tendered to exercise outstanding Options or other Awards or to
cover taxes shall also be available for issuance under the Plan (and shall be
counted as one share for purposes of Section 4.1), except and unless such shares
are tendered more than ten years after the effective date of the Plan.

 

4.3                                 Adjustment Due to Change in
Capitalization.    In the event of any Common Stock dividend or split,
recapitalization (including, but not limited, to the payment of an extraordinary
dividend to the shareholders of the Company), merger, consolidation,
combination, spin-off, distribution of assets to shareholders (other than
ordinary cash dividends), exchange of shares, or other similar corporate change,
the aggregate number of shares of Common Stock available for grant under
Section 4.1 or subject to outstanding Awards and the respective exercise prices,
if any, applicable to outstanding Awards may be appropriately adjusted by the
Committee, in its discretion, and the Committee’s determination shall be
conclusive.

 

ARTICLE V.
AWARDS AND TERMS OF OPTIONS

 

5.1                                 Grants of Options.    The Committee shall
have the power to grant to any Participant or all Participants Options to
purchase such number of shares of Common Stock, and on such terms and
conditions, as it shall determine. The Committee may adopt different terms and
conditions of each Option, whether granted to different Participants or the same
Participant, and whether or not granted at the same time.

 

5.2                                 Exercise Price.    The exercise price for
any share of Common Stock subject to an Option shall be not less than the Fair
Market Value on the date such Option is granted. No Option granted hereunder may
have its exercise price reduced (other than pursuant to the provisions of
Section 4.3) unless such action is expressly authorized by shareholder action in
accordance with Article VIII.

 

5.3                                 Period of Exercisability.    The Committee
shall determine the date or dates at which Options become exercisable. Each
Option shall, if not previously exercised in accordance with the terms of the
Plan, in all events expire on the tenth (10th) anniversary of the date of the
grant thereof. If a Participant shall cease to provide services to the Company,
such Participant or, in the case of death, the Participant’s estate or
beneficiary, may exercise any Option exercisable by the Participant at the date
his or her service terminated until the earlier of (A) five (5) years from the
date the Participant ceased to provide services to the Company and (B) the tenth
(10th) anniversary of the date the Option was granted.

 

5.5                                 Procedure for Exercise.    The Committee
shall establish procedures governing the exercise of Options. No shares shall be
delivered pursuant to any exercise of any Options unless arrangements
satisfactory to the Committee have been made to assure full payment of the
exercise price therefor. Without limiting the generality of the foregoing,
payment of the exercise price may be made (i) in cash or its equivalent; (ii) by
exchanging shares of Common Stock (which are not the subject of any pledge or
other security interest), subject to such terms and conditions as the Committee
shall establish; (iii) by any combination of the foregoing; provided that the
combined value of all cash and cash equivalents paid and the Fair Market Value
of any such Common Stock tendered to the Company, valued as of the date of such
tender, is at least equal to such exercise price; or (iv) in accordance with any
other procedure or arrangement approved by the Committee, except that, in no
event shall the Company loan a Participant funds or otherwise extend credit to a
Participant to facilitate such Participant’s exercise of any of his or her
Options. Additionally, to the extent authorized by the Committee (whether at or
after grant), Options may be Net Exercised subject to such terms and conditions
as the Committee may from time to time impose.

 

ARTICLE VI.
RESTRICTED STOCK

 

6.1                                 Standard Grants of Restricted Stock
Units.    Unless otherwise determined by the Committee, on the date of each
annual meeting of shareholders occurring during the term of the Plan (including,
without limitation, the meeting occurring in 2005), each director in office
immediately following such shareholders’ meeting shall be granted the greatest
whole number of Restricted Stock Units having a value (based on the 20-day
average of the Fair Market Value preceding such date) not in excess of $75,000
(or such greater or lesser amount as the Committee shall determine from time to
time). If a person becomes a member of the Board after the effective date of the
Plan other than on the date of an annual meeting of shareholders, on or after
the date of such Participant’s election to the Board, such Participant shall be
granted a number of Restricted Stock Units as determined by the Committee in its
sole discretion.

 

105

--------------------------------------------------------------------------------


 

6.2                                 Discretionary Grants of Restricted Stock or
Restricted Stock Units.    Without limiting the generality of Section 6.1, the
Committee may also grant Restricted Stock or Restricted Stock Units to any
Participant or all Participants at such times, with respect to such number of
shares of Common Stock and on such terms and conditions (including, in the case
of any grant made in exchange for foregoing the receipt of fees otherwise
payable in cash, a discount in the value of the Common Stock subject to the
award to reflect the applicable restrictions on the Award) not inconsistent with
the Plan as the Committee shall determine.

 

6.3                                 Agreements; Restrictions on
Certificates.    The terms and conditions of each grant of Restricted Stock or
Restricted Stock Units shall be evidenced in writing. If Restricted Stock is
evidenced by the issuance of stock certificates, the Committee shall require
that such stock certificates be held in the custody of the Secretary of the
Company until the Period of Restriction lapses, and that, as a condition of such
Restricted Stock award, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Common Stock covered by such Award.

 

6.4                                 Restrictions on Transferability.    Except
as provided in Section 9.2, no shares of Restricted Stock or Restricted Stock
Units may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the lapse of the Period of Restriction. The Committee shall
establish the Period of Restriction and the date or dates at which such Period
of Restriction shall lapse, in whole or in part, with respect to any award made
pursuant to Section 6.2. Unless otherwise determined by the Committee at the
time of grant, the Period of Restriction with respect to any award of Restricted
Stock Units granted under Section 6.1 shall lapse on the scheduled date of the
first annual meeting of shareholders scheduled to occur after the date such
Restricted Stock Units are granted. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Period of Restriction applicable to
any Restricted Stock or Restricted Stock Units shall not lapse, in whole or in
part, at any time after the Participant has ceased to provide services to the
Company.

 

6.5                                 Distributions in Respect of Restricted Stock
Units.    Unless the Committee shall otherwise determine at or prior to the time
of grant, any Restricted Stock Units awarded under Section 6.1 shall not be
distributed to a Participant (regardless of when such Restricted Stock Units
become vested and nonforfeitable) until after the date the Participant’s
services as member of the Board terminate. At the time the Committee makes any
grant of Restricted Stock Units pursuant to Section 6.2, the Committee shall
specify when such Restricted Stock Units shall be distributed.

 

6.6                                 Rights as a Shareholder.    Unless otherwise
determined by the Committee at the time of grant and subject to Section 6.7,
Participants holding shares of Restricted Stock may exercise full voting rights
and other rights as a shareholder with respect to those shares during the Period
of Restriction. A Participant receiving Restricted Stock Units shall not have
any rights as a shareholder prior to the actual issuance of Common Stock in
respect thereof in accordance with Section 6.5, except that the Participant
shall be entitled to payment of dividend equivalents on such rights equal to the
dividends that would have been payable (or accumulated, pursuant to Section 6.6)
had the corresponding equity rights been actual shares of Restricted Stock.

 

6.7                                 Dividends and Dividends
Equivalents.    Unless otherwise determined by the Committee at the time of
grant, (i) any cash dividends paid on shares of Restricted Stock will not be
paid currently, but rather will be credited to an account established for the
Participant and invested in additional shares of Common Stock based on the Fair
Market Value on the distribution date for such dividends, (ii) any distributions
paid on Restricted Stock in property other than Common Stock shall be converted
into cash, which will be treated in the same manner as any cash dividends,
(iii) any dividends or distributions paid on Restricted Stock in shares of
Common Stock will be held for the benefit of the Participant and (iv) any
additional shares credited to or held for a Participant pursuant to this
Section 6.7 in respect of any such dividends or distributions on Restricted
Stock shall become vested and nonforfeitable upon the same terms and conditions
as are applicable to the shares underlying the Award in respect of which they
were paid. With respect to any grant of Restricted Stock Units, there will be
credited to an account established for the Participant dividend equivalents in
respect of the dividends and distributions paid on that number of outstanding
shares of Common Stock corresponding to the shares subject to such Award and
such account will be administered in substantially the same manner as the
account established for a Participant hereunder in respect of dividends and
distributions paid on Restricted Stock (including, without limitation, the
condition pertaining to vesting and forfeiture).

 

6.8                                 Termination of Service.    Unless otherwise
determined by the Committee at or after the time of grant, in the event the
service of the Participant as member of the Board shall terminate for any
reason, any Restricted Stock or Restricted Stock Units awarded to such
Participant as to which the Period of Restriction has not lapsed shall be
forfeited.

 

106

--------------------------------------------------------------------------------


 

ARTICLE VII
OTHER STOCK-BASED AWARDS

 

7.1                                 Other Stock Based Awards.    The Committee
may make Other Stock-Based Awards, including, but not limited to, the outright
grant of Common Stock in satisfaction of obligations of the Company under
another compensatory plan, program or arrangement, modified awards intended to
comply with or structured in accordance with the provisions of applicable
non-U.S. law or practice, or the sale of Common Stock, in such amounts and
subject to such terms and conditions as the Committee shall determine. Each such
Other Stock-Based Award shall be evidenced in writing and specify the terms and
conditions applicable thereto. Any such Other Stock-Based Award may entail the
transfer of actual shares of Common Stock or the payment of the value of such
Award in cash based upon the value of a specified number of shares of Common
Stock, or any combination of the foregoing, as determined by the Committee. The
terms of any Other Stock-Based Award need not be uniform in application to all
(or any class of) Participants, and each Other Stock-Based Award granted to any
Participant (whether or not at the same time) may have different terms.

 

7.2                                 Termination of Employment or Service.    In
addition to any other terms and conditions that may be specified by the
Committee, each Other Stock-Based Award shall specify the impact of termination
of services as a member of the Board upon the rights of a Participant in respect
of such Award.

 

ARTICLE VIII
TERMINATION, MODIFICATION AND AMENDMENT

 

                                                The Board may, at any time and
from time to time amend, modify, suspend, or terminate this Plan, in whole or in
part, without notice to or the consent of any Participant; provided, however,
that any amendment which would (i) increase the number of shares available for
issuance under the Plan, (ii) lower the minimum exercise price at which an
Option may be granted or otherwise permit the repricing of any outstanding
Options (other than in the context of a transaction referenced in Section 4.3),
(iii) extend the maximum term for Options granted hereunder or (iv) otherwise
amend the Plan in a material fashion that would require the approval of
shareholders under the applicable rules and regulations of any exchange or
automated quotation system on which the Common Stock is listed to trade shall be
subject to the approval of the Company’s shareholders. No amendment,
modification, or termination of the Plan shall in any manner adversely affect
any Award theretofore granted under the Plan, without the consent of the
Participant.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1                                 No Right to Remain as a Director.    The
Plan shall not impose any obligations on the Company to retain any Participant
as a Director nor shall it impose any obligation on the part of any Participant
to remain in service to the Company.

 

9.2                                 Transferability.    No Awards granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than in accordance with Section 9.3 below, by will or by the
laws of descent and distribution; provided that the Committee may, in the
appropriate award agreement or otherwise, permit transfers of Awards to Family
Members (including, without limitation, transfers effected by a domestic
relations order) subject to such terms and conditions as the Committee shall
determine.

 

9.3                                 Beneficiary Designation.    Each Participant
under the Plan may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid or by whom any right under the Plan is to be exercised in case of the
Participant’s death. Each designation will revoke all prior designations by the
same Participant with respect to all Awards previously granted, shall be in a
form prescribed by the Committee, and will be effective only when received by
the Committee in writing during the Participant’s lifetime. In the absence of
any such effective designation, benefits remaining unpaid at the Participant’s
death shall be paid to or exercised by the Participant’s surviving spouse, if
any, or otherwise to or by the Participant’s estate. Except as otherwise
expressly provided herein, nothing in this Plan is intended or may be construed
to give any person other than Participants any rights or remedies under this
Plan.

 

9.4                                 Rights as a Stockholder.    No Participant
nor any beneficiary thereof shall have any rights as a stockholder with respect
to any shares of Common Stock covered by any Award until such person shall have
become the holder of record of such shares.

 

107

--------------------------------------------------------------------------------


 

9.5                                 Requirements of Law.    The granting of
Awards and the issuance of shares of Common Stock shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

9.6                                 Term of Plan.    The Plan shall be effective
upon the date, if any, on which it is approved by the Company’s shareholders.
The Plan shall continue in effect, unless sooner terminated pursuant to
Article VIII above, until the tenth anniversary of the date of such shareholder
approval.

 

9.7                                 Governing Law.    The Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to principles of conflict of laws.

 

9.8                                 No Constraint on Corporate Action.    Except
as provided in Article VIII above, nothing contained in this Plan shall be
construed to prevent the Company, or any affiliate, from taking any corporate
action (including, but not limited to, the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets) which is deemed by it to be
appropriate, or in its best interest, whether or not such action would have an
adverse effect on this Plan, or any awards made under this Plan. No director,
beneficiary, or other person shall have any claim against the Company, or any of
its affiliates, as a result of any such action.

 

9.9                                 Indemnification.    Each member of the Board
and the Committee shall be indemnified and held harmless by the Company (or, if
applicable, any affiliate of the Company) against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by such
member of the Board or the Committee in connection with or resulting from any
claim, action, suit, or proceeding to which such member may be made a party or
in which such member may be involved by reason of any action taken or failure to
act under the Plan (in the absence of bad faith) and against and from any and
all amounts paid by such member in settlement thereof, with the Company’s (or,
if appropriate, an affiliate’s) approval, or paid by such member in satisfaction
of any judgment in any such action, suit, or proceeding against such member,
provided that such member shall give the Company (or, if applicable, an
affiliate) an opportunity, at its own expense, to handle and defend the same
before such member undertakes to handle and defend it individually. The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which any such person may
be entitled under the Company’s Certificate of Incorporation or By-Laws, by
contract, as a matter of law, or otherwise.

 

9.10                           Deferral of Payment.    At the time any Award is
granted (or such earlier time as the Committee may require), the Committee may
permit a Participant to elect, upon such terms and conditions as the Committee
may establish, to defer receipt of shares of Common Stock that would otherwise
be issued in connection with an Award.

 

9.11                           Headings and Captions.    The headings and
captions herein are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

 

108

--------------------------------------------------------------------------------